DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12 and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 30, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Briscoe on November 29, 2021.

The application has been amended as follows: 

	In claim 1, line 2, “BT” has been deleted and replaced by --BT--.
	In claim 1, line 4, “BK” has been deleted and replaced by --BK--.
	In claim 1, line 4, “BT” has been deleted and replaced by --BT--.
	In claim 1, line 7, “BP” has been deleted and replaced by --BP--.
	In claim 1, line 8, “BRB” has been deleted and replaced by --BRB of--.
	In claim 2, line 4, “BK” has been deleted and replaced by --BK--.
In claim 2, line 5, “BT” has been deleted and replaced by --BT--.
In claim 2, line 7, “BP” has been deleted and replaced by --BP--.
	In claim 2, line 8, “BRB” has been deleted and replaced by --BRB of--.
	In claim 4, line 3, “BK” has been deleted and replaced by --BK--.
	In claim 4, line 4, “BT” has been deleted and replaced by --BT--.
	In claim 5, line 3, “BK” has been deleted and replaced by --BK--.
	In claim 6, line 3, “BK1” has been deleted and replaced by --BK1--.
	In claim 9, line 3, “BT” has been deleted and replaced by --BT--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited adhesive tape.  The independent claims identify the uniquely distinct features of a tape that include a carrier having width BT provided with a strip of adhesive on at least one long edge on the bottom side which has a width BK of at least 3 mm and at most 30% of the width BT and one polymer strip which extends over a width BP of at least 60% of the bottom side BRB of the carrier, wherein said at least one polymer strip is not coated with the strip of adhesive, and wherein said at least one polymer strip has a thickness of 40 to 300 µm.  The closest prior art of record, DE 10 2011 00502200 A1 in view of Polski (USPN 5,106,384), disclose different adhesive tapes, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
November 29, 2021